IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEROME FRANKS,                          §
                                        §   No. 463, 2016
    Defendant Below-                    §
    Appellant,                          §
                                        §
    v.                                  §   Court Below: Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 89K01032DI
    Plaintiff Below-                    §
    Appellee.                           §

                       Submitted: September 26, 2016
                         Decided: October 4, 2016

                                 ORDER

      This 4th day of October 2016, it appears to the Court that, on

September 9, 2013, the Senior Court Clerk issued a notice to the appellant to

show cause why this appeal should not be dismissed for his failure to file his

notice of appeal in a timely manner. The appellant failed to respond to the

notice to show cause within the required ten-day period; therefore, dismissal

of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                      Justice